Citation Nr: 1704782	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected Eustachian tube dysfunction with associated hearing loss and tinnitus of the left ear.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which subsumed an August 2009 rating decision that, upon RO reconsideration, denied the issue on appeal.  The Veteran expressed timely disagreement with this adjudication, and the present appeal ensued.  

In October 2011, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In January 2014, the Board remanded the issue on appeal for further procedural and evidentiary development.  The Board's prior remand directives and the consequent actions by the Veterans Benefits Administration (VBA) will be further discussed below.  The Veteran's appeal has been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected Eustachian tube dysfunction with associated hearing loss and tinnitus of the left ear is currently evaluated by analogy under 38 C.F.R. § 4.87, Diagnostic Codes 6204 and 6260, which provide that the Veteran's unilateral hearing loss and tinnitus associated with his Eustachian tube dysfunction be evaluated separately and combined with the evaluation assigned for the underlying disability.  

As such, it is essential to evaluate the Veteran's left ear hearing loss under 38 C.F.R. §§ 4.86, 4.86, and Tables VI, VIA*, and VII, in order to evaluate the disability as a whole.  

In response to the Board's January 2014 remand directives, VBA associated updated VA treatment records with the file, provided him VA examinations to assess his hearing acuity and inner ear functioning, readjudicated the issue on appeal, and returned the appeal to the Board.  Unfortunately, while the Board regrets additional delay, another remand is necessary because the Board's prior remand directives have not been substantially completed by VBA.

Specifically, the Veteran's VA treatment records and the March 2014 VA examination allude to audiological testing completed on December 16, 2013.  While a summary of this testing is provided in the VA treatment records and the March 2013 VA examination report, decibel losses at the relevant Hertz levels are not shown in either record.  

In sum, the audiological testing completed on December 16, 2013, is not reported with the specificity necessary to evaluate the severity of the disability on appeal under the pertinent rating criteria - namely, 38 C.F.R. §§ 4.86, 4.86, and Tables VI, VIA*, and VII.  As such, the Board's prior remand directive pertaining to obtaining all pertinent records of VA treatment has not been substantially completed.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Court of Appeals for Veterans Claims (the Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds it necessary to remand the Veteran's appeal so that the full results of the audiological testing completed on December 16, 2013, may be obtained and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  VBA must associate with the file the audiological test results completed on December 16, 2013, to include decibel losses at the pertinent Hertz levels, as well as all records of VA treatment from the Kansas City, Missouri VA Medical Center, dated February 21, 2014, to the present.  

If, after making reasonable efforts to obtain the record(s) identified above, the RO is unable to do so, it must issue a Formal Finding of Unavailability Memorandum detailing the steps that were taken to obtain such records and why further efforts would be futile.  The memorandum must be associated with the claims file and the RO must provide copies to the Veteran and his representative. In this regard, any such notice provided to the Veteran and his representative must be in accordance with 38 C.F.R. § 3.159 (e) (2015).

2.  If the records obtained from the above directive show a worsening of the Veteran's service-connected Eustachian tube dysfunction, to include decreased hearing acuity of the left ear, since the March 2014 VA examination, provide the Veteran with additional VA examinations to assess the frequency and severity of the symptoms associated with this disability.  

3.  Thereafter, VBA must ensure that all development sought is completed and readjudicated the issue on appeal.  If the benefits sought remain denied, the VBA must issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






